In a proceeding to change an infant’s name, the petitioner appeals from a judgment of the Supreme Court, Suffolk County (Jones, J.), dated August 14, 2003, which denied the petition and dismissed the proceeding.
Ordered that the judgment is affirmed, without costs or disbursements.
Civil Rights Law § 63 authorizes a court to grant a petition to change a child’s name where it is satisfied that “there is no reasonable objection to the change of name proposed,” and that “the interests of the infant will be substantially promoted by the change.” Contrary to the mother’s contention, the Supreme Court’s determination that the proposed name change would not be in the best interests of the child is supported by the rec*804ord. The father’s assertions that he has visited the child on a regular basis since the parties’ divorce, made all required child support payments, and developed a close relationship with the child, were essentially uncontroverted by the mother. Furthermore, while it is undisputed that the mother enrolled the child in school under his stepfather’s surname, her concern over the potential embarrassment the child may experience if required to use his legal name at school does not provide a sufficient basis to override the father’s reasonable objection to the petition. Nor does it support a conclusion that changing the child’s surname to that of his stepfather would promote his best interests (see Matter of John Phillip M.-P, 307 AD2d 318 [2003]; Githens v Van Orden, 177 Misc 2d 918 [1998], affd 256 AD2d 1247 [1998]). Smith, J.P., Krausman, Crane and Mastro, JJ., concur.